Title: To James Madison from Anonymous, 14 November 1808
From: Anonymous
To: Madison, James



Dr. Sir,
New-York 14th. Novr. 1808.

From the best information that I can collect, I am of opinion that Spencer & several of the Clinton party obtained the appointment of Electors, by professing themselves friends of the Washington Nomination, and that they will vote for it, unless they are convinsed that there are mal contents enough to unite with the federalists &c &c to carry the old Man.  We consider the Clinton family opposed to the wise policy of Mr. Jefferson & ready to take advantage of the unpleasant state of our public affairs to excite division in the republican family, so that by the aid of feds. they could obtain the power.  Spencer & Co. will set on foot a correspondence to induce the electors throughout the Union, to support De Witt Clinton in place of the Old Man, with a view to the Unity of the party.  Any system of this kind, by holding out any countenance to faction, would be a disgrace to our friends, I mean to the republican cause in this country.  Notwithstanding his success at Albany, which was obtained by the foregoing dissimulation & the varius false & exagerated statements of Lyon and Randolph & Co. I assure you that the enclosed sentiments are generally entertained of him in this City.  I hope that Genl. Smith, Bradley, Adams & Langdon will be voted for vice President so that Congress may decide on the man best calculated to support the unity of the States & party.
The forwardness of Lewis & Livingston has injured us in some counties.
I was much pleased with the observations of Dr. Shaw on the Clintons when he passed through Albany & N. York.  He attributed (correctly) their close run in Vermont & the loss of Governor to the defection of the Clintons.  Yours with esteem

H.

